                   IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                           CHARLOTTE DIVISION
                           3:19-CR-00203-RJC-DCK
USA,                                       )
                                           )
               Plaintiff,                  )
                                           )
   v.                                      )        ORDER
                                           )
RAPHAEL LAMAR SHANNON,                     )
                                           )
               Defendant.                  )
                                           )

        THIS MATTER is before the Court upon the Government’s Motion to

Dismiss, (Doc. No. 18), the Indictment, (Doc. No. 3), without prejudice, following his

guilty plea to related charges in Case No. 3:19-cr-204.

        IT IS ORDERED that the Government’s motion, (Doc. No. 18), is

GRANTED and the Indictment, (Doc. No. 3), is DISMISSED without prejudice.

 Signed: November 15, 2019
